REJOINDER
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20 directed to the process of making or using an allowable product and an electronic arrangement including an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 22 December 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

ALLOWABLE SUBJECT MATTER
Claims 1-5, 7-9, and 12-20 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 18 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,808,153 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious a curable adhesive composition having the highly epoxy-functional acrylic (co)-polymer component (A) as well as a thermally activatable curing agent which induces cationic curing of component (A) in combination with a silicon compound, silane compound, or transparency and/or haze limitations recited in amended claim 1.
While Dollase (U.S. Pub. 2015/0306845) discloses an adhesive film which includes epoxy resins and/or epoxy resin mixtures which are curable with UV light or thermally by means of a cationic initiator, Dollase excludes silicone and silane components from the adhesive.
While Sumi (U.S. Pub. 2004/0232563) describes an adhesive tape formed from a polymerizable adhesive composition which may include up to 80 mol. % of glycidyl (meth)acrylate groups having a molecular weight within the claimed range, and also includes a thermally active latent epoxy resin curing agent, Sumi does not also teach the use of a silicone or silane component or the transparency and/or haze limitations as claimed.
JP 2003-336025 A describes a UV-curable hot melt adhesive composition including an adhesive copolymer, cationic initiator, and tackifying resin components as well as including silicon-containing compounds and being a visibly transparent adhesive.  However, JP ‘025 includes a maximum of 35 parts by weight of an epoxy-group containing (meth)acrylate polymerizable compound based on 100 parts of acrylic base copolymer, which is less than the required 50-100% by weight of such a component as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1-5, 7-9, and 12-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759